Title: To George Washington from Josiah Quincy, 27 November 1775
From: Quincy, Josiah
To: Washington, George



Braintree [Mass.] Novr 27th 1775.
May it please your Excellency,

Since I was honoured, with your Excellency’s obliging Answer to my Letter of the 31st Ulto, the Question has often occurred to my Mind, whether, Row Gallies might not be as advantageously employed, in the Harbor of Boston, as in the River Delaware? and the more I have thought upon the Subject, the more I am confirmed in the Opinion that they may.
The Quantities of Provision that, in the Course of the Summer past, have been transported in Whaleboats from Barnstable, Sandwich, and Plymouth, for the use of the Army: The Successfull Excursions to the Lighthouse and other Islands, by Detachments from the Companies posted to gaurd the Shores, and especially, the numerous Captures by our armed Cruisers, are striking Proofs of the Utility of a well directed Naval Force.
Soon after the Whaleboats were procured, Majr Tupper was so sure of the Advantages to be made of them, that he repeatedly said, if he might have the Command of as many of them, as could be conveniently navigated by one hundred Men, with Ammunition and Provision at the publick Charge, he desired no other Reward for himself and Men, than what he could get from the Enemy: The Difficulties under which the Army then laboured, was, doubtless, the Reason why he was not attended to: Could his Terms have been complyed with, the amount of his and his Mens Wages would, not only have ballanced the Cost of the Boats and Provision; but have been a Saving of some Hundreds to the Publick, besides annoying and weakening the Enemy, and adding to our Strength, in Proportion to the Success of the Enterprizes in which he had engaged: His Men insted of living in Idleness, the Parent of every Vice, would have

been in Action, whenever the Wind and Weather permitted, and at the same Time, a more effectual Gaurd to the Inhabitants, than if they had been on Shore; as the Enemy would have been very cautious of landing, least their Retreat should be cut off.
Permit me now, Sir! to enumerate some Atchievements that may, probably, be made, and some Advantages that, I think must arise, if the same Number of Men, or a greater Number than were this Year appointed, to gaurd the Shores from Cohasset, to Squantum Neck inclusively, were, the next year to be employed, under brave and experienced Commanders, in Row Gallies judiciously constructed, mann’d, and armed; with attendant Whaleboats, built square stern’d, a swivel Gun fixed in the Bow of each, and to row, each, with eight Oars. And,
1. As our Navigation is in a Manner annihilated, the Crews, being Seamen, may be more easily procured, than so many Soldiers, and being collected at a Distance from the Places of their usual Abode, they will not be so likely to desert, may be better disciplined, and kept more steddily to their Duty.
2. By keeping them as much as possible on ship board, to the Exercise of their Oars and Arms, in sham Engagements, whenever the Weather will permit, they will be preserved from Idleness, and have little or no Opportunity to do Mischief on Shore.
3. If the Gallies are constructed to row and sail swift, they may take or leave at Pleasure; and consequently, in light airs of Wind or a Calm, every Cutter, Transport, or Merchantman, found without Convoy may be easily taken: And I am not able to foresee any thing to hinder, their united Efforts making Prize of a 20 Gun Ship when becalmed, especially in the Night, and within the Limits of the Harbour.
4. Since I began this Letter, I have been attentively considering, the Situation of the Ships of War and Transports now lying in Nantasket Road: of the Rocks and Islands within point blank Shot of them; and I am not only convinced my Self, but, I am perswaded, upon Inspection, your Excellency wou’d be also convinced, that, a given Number of Row Gallies, with heavy Cannon and brave Commanders, might force them to leave the Road, or make a watery Grave for them where they lye. Be assured, Sir! this is not a Chimera.

5. Were our Enemies forced to abandon Nantasket Road, might not the Narrows be immediately stopped, with Machines formed agreable to the enclosed Draft, or any other esteemed more eligible? Should they attempt to prevent it, by fortifying the adjacent Islands, they must divide their Force, and consequently, be so much weaker elsewhere.
6. Were Vessels of superior Force, to pursue our Row Gallies without the Lighthouse, as they ought never to go far from Shore, they may easily escape into Cohasset, or Scituate, which are inaccessible by Vessels of any considerable Draught of Water: If pursued within the Harbor, they may soon run out of Danger into shoal Water, where, shou’d the Enemy follow, they might by runing a ground, insted of being Captors become a Prize.
7. Should your Excellency determine upon fortifying Nantasket or any of the Islands, every thing necessary for the Purpose, may be shiped on board the Row Gallies, and transported wherever they are wanted, with little or no Hazard of being intercepted by the Enemy.
Upon the Whole: Permit me Sir, to conclude as I began, that, the more I contemplate the Subject, the more I am confirmed in the Opinion, that Row Gallies may be as advantageously employed in the Harbor of Boston as in the River Delaware: If the same Conclusion for the Reasons above assigned, should be the Result of your Excellency’s Deliberations upon the Subject, and you should determine upon building a Number of them; the sooner the Places where they are to be built, are pitched upon; the Materials collected, and the Tradesmen contracted with, the greater the Probability of their being finished by the Time they are wanted: On the contrary: If your Excellency should view the Subject in a different Light, and the Result of your Deliberations upon it should be the reverse of mine; I am all Submission; and only beg, that, the Rectitude of my Intentions may, at least, secure your Excellency’s favourable Opinion of, Your obliged and faithfull humble Servant

Josiah Quincy


P:S: I forgot to observe that some of the Advantages of attendant Whaleboats wou’d be making sudden Excursions in


  

Calms upon unarmed Vessels; preventing their Crews from escaping in Boats, and towing the Gallies whenever they wanted Assistance.

